Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.

Claim Status
	No amendments have been filed.  Claims 1-7, 10-18 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
In prosecution Applicant’s election without traverse of the species of oral mucosa cell in the reply filed on 1/20/2021 was acknowledged, and upon review it did not appear to be an undue burden to examine all the species given the guidance of the specification and relevant art of record, and the restriction requirement was withdrawn.
Claims 1-7, 10-18 are pending and currently under examination.

Priority
	This application filed 4/6/2018, is a Continuation of 13/876603 now US Patent 9970051, which is a 371 National stage filing of PCT/KR2011/007272 filed 9/30/2011 which claims benefit to KR10-2010-0096103 filed 10/1/2010 in Korea.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (see paper entered/retrieved 9/27/2018).
	Applicants have provided no comments on the summary of priority in prosecution.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9938018 (US Application 14/454669 efd 4/17/2009, having the same inventors Lee, Yun and Applicant Avellino Co).
For each of the claimed methods, PCR is performed on isolated genomic DNA using SEQ ID NO: 1 and SEQ ID NO: 2 from a subject and the mutation in IG-H3 is detected.  The claims of ‘018 provides the use of specific probes for the mutant and wild-type variants expected, however the mutation in IG-H3 was known (see Han et al. of record), and appears to be an obvious probe for the detection of known variants in the PCR product in real time PCR.  Claim 1 of ‘018 is provided for the record.

1 A method for detecting Avellino corneal dystrophy comprising:
(A) performing a real-time polymerase chain reaction (PCR) comprising:
(i) amplifying at least a part of a IG-H3 gene from a biological sample from a subject using a reaction mixture comprising a first amplification primer and a second amplification primer to produce amplified IG-H3 nucleotide molecules, 
wherein the first amplification primer is represented by nucleotide sequence SEQ ID NO: 1, and 
wherein the second amplification primer is represented by nucleotide sequence SEQ ID NO:2; and 
(ii) hybridizing a detection probe composition to the amplified bIG-H3 nucleotide molecules, wherein the detection probe composition includes a first detection oligonucleotide probe having the nucleotide sequence of SEQ ID NO: 25 and a second detection oligonucleotide probe having the nucleotide sequence of SEQ ID NO: 26, and 
B) detecting a mutation in the IG-H3 gene.

In prosecution, a terminal disclaimer was filed for US Patent 9970051 (US Application 13/876603-parent) and APPROVED (see papers entered 9/7/2021)
Additionally, a search identified 15/154895 (allowed 8/24/2022) which provides for the use of primers SEQ ID NO 1 and 2, but in the context of the use of other nested primers which are not obvious.  Further, with the effective filing date of 11/15/2013 it does not constitute prior art.  Also, the specifications of 14/788572 (efd 3/15/2013 with Applicant Avellino Lab), 15/860051 and 17/134799 were identified to teach the primers SEQ ID NO 1 and 2, and dependent claims, for example claim 18, provided the use of same primers for amplification an detection of SNPs as variants, however the claims as a whole do not appear to provide for obvious variations of the system and method claims currently under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 14-18 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Lee et al. U.S. Patent No. 9938018 (US Application 14/454669 with effective filing date of 4/17/2009, having the same inventors Lee and Yun and Applicant Avellino Co).
The effective filing date of the instant application is 9/30/2011 to PCT/KR2011/007272 with the claim to foreign application filed 10/1/2010.
Claim 14 is directed to a method of detecting a variant in exon 4 of TGF1 and comprises two steps of amplifying a sample using primers of SEQ ID NOs: 1 and 2, and detecting the product as a wild type or variant, if present in the sample and produced.  No specific value produced is required of the claims, and for the purposes of the rejection a value of present or not present of either variant is being used to interpret the claims.
Lee et al. provide a method of amplification using SEQ ID NOs: 1 and 2 and the use of specific probes to detect possible variants (see claim 1 for example).  The ability of the method to detect the presence of homozygous or heterozygous copies of the variants is provided in the specification and figures.  The conditions for PCR are provided by Lee et al. and provide that the presence of the variants can be correlated to Avellino corneal dystrophy as provided in the dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7, 10-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. U.S. Patent No. 9938018, Han et al (of record) and Poretz et al (US Patent 5935790-of record).
For claims 14-18 as discussed above and the method steps used to obtain information about the variants of TGF1, the teachings of Lee et al. provide a method of amplification using SEQ ID NOs: 1 and 2 and the use of specific probes to detect possible variants (see claim 1 for example).  The ability of the method to detect the presence of homozygous or heterozygous copies of the variants is provided in the specification and figures.  The conditions for PCR are provided by Lee et al. and provide that the presence of the variants can be correlated to Avellino corneal dystrophy as provided in the dependent claims.  Similar to Lee et al., Han et al. provides evidence that the mutation in TGF1 was known, and appears to be an obvious target of interest associated with Avellino corneal dystrophy for the detection of known variants using amplification methodology.  Han et al. provide a review of genetic testing of multiple individuals from multiple nationalities for the variants and the use of variants for Avellino corneal dystrophy.  More generally, Poretz et al. is provided for the teaching that mutations in genes associated with a susceptibility or observed pathology of a disease can be assessed using a method of PCR amplifiation and mutation specific probes to assess the allelles (i.e. heteropzygosity or homozygosity of the allelle).  At the time of filing, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to use the methods exemplified by Poretz et al. to obtain information about the TGFBI allelles.  Moreover, it would have been obvious to transmit patient information through the use of a computerized system (such as by email or file sharing system) since testing is often done at remote certified testing sites that are separate from patient care facilities.  One having ordinary skill in the art would have been motivated to use methods like that of Poretz et al. who provide a detailed description and models for validation of PCR methods that can be used for prognosis of a disease in an individual.  There would have been a reasonable expectation of success given the detailed guidance of the technique of Poretz et al. to obtain allelic information about TGFBI which was well known at the time of filing.  
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claims are allowed.   
During prosecution, in the 101 analysis it was noted that each of the independent claims recites additional elements and are found to be the steps of performing PCR in obtaining copy number data regarding wild-type and mutant TGFB1 exon 4, but in review of the art of record, it does not appear that the combination of steps and materials required of the claims are well known or conventionally practiced.  Accordingly, under step 2B the claims were found to be patent eligible.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631